Citation Nr: 1032099	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-33 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for nerve damage of both 
lower extremities, including as secondary to service-connected 
lumbosacral strain.  

2.  Whether new and material evidence has been received to reopen 
service connection for the residuals of a left foot injury.  

3.  Whether new and material evidence has been received to reopen 
service connection for bilateral pes planus.  

4.  Entitlement to an increased rating in excess of 20 percent 
for service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2007 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

For an issue of new and material evidence, the Board notes that 
regardless of what the RO has done, the Board must address the 
question of whether new and material evidence has been received 
to reopen the claim, because the issue goes to the Board's 
jurisdiction to reach and adjudicate the underlying claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'd 8 Vet. App. 1 (1995).  In other words, the Board is 
required to first address whether new and material evidence has 
been received before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issue of service connection for nerve damage, including as 
secondary to service-connected chronic lumbosacral strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


FINDINGS OF FACT

1.  Service connection for the residuals of a left foot 
disability was last denied by the RO in a July 2006 rating 
action, which found that new and material evidence of in-service 
injury or aggravation of preexisting left foot disorder in 
service had not been received; the Veteran was notified of this 
action and of his appellate rights, but did not file a timely 
appeal.

2.  Since the July 2006 decision denying reopening of service 
connection for the residuals of a left foot injury, the 
additional evidence, not previously considered, does not relate 
to an unestablished fact of in-service injury or aggravation of 
preexisting left foot disorder in service to raise a reasonable 
possibility of substantiating the claim.  

3.  Service connection for bilateral pes planus was last denied 
by the RO in a July 2006 rating action that found that new and 
material evidence of aggravation in service had not been 
received; the Veteran was notified of this action and of his 
appellate rights, but did not file a timely appeal.

4.  Since the July 2006 decision denying service connection for 
bilateral pes planus, the additional evidence, not previously 
considered, does not relate to an unestablished fact of 
aggravation of preexisting pes planus during service to raise a 
reasonable possibility of substantiating the claim.  

5.  Current symptoms of low back disability are related to non-
service-connected postsurgical residuals of a herniated nucleus 
pulposus (HNP), including failed back syndrome, and not to the 
Veteran's service-connected lumbosacral strain.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the final July 
2006 decision of the RO, which denied reopening of service 
connection for the residuals of an injury of the left foot, is 
not new and material; thus, the service connection for this 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2009).

2.  The additional evidence received subsequent to the final July 
2006 decision of the RO, which denied reopening of service 
connection for bilateral pes planus, is not new and material; 
thus, service connection for this disability is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2009).

3.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met for any period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code (Code) 5237 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, VCAA notice must 
notify the claimant of the meaning of new and material evidence 
and of what evidence and information (1) is necessary to reopen 
the claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims prior to the initial adjudication 
of the claims.  A January 2007 letter provided notice in 
accordance with Kent, and also explained the evidence VA was 
responsible for providing and the evidence he was responsible for 
providing.  This letter also informed the Veteran of disability 
rating and effective date criteria.  The Veteran has had ample 
opportunity to respond/supplement the record.

The Veteran's service treatment records (STRs), pertinent post-
service treatment records, and medical records utilized by the 
Social Security Administration (SSA) in a disability 
determination have been secured.  The RO arranged for a VA 
medical examination of the Veteran's lumbosacral strain in March 
2007.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding 
that VA must provide an examination that is adequate for rating 
purposes).  This examination is adequate for rating purposes 
because the examiner reviewed the Veteran's claims file, medical 
history and complaints; made clinical observations; and rendered 
opinions regarding whether the Veteran's current low back 
disability was related to his service-connected lumbosacral 
strain.  Regarding the issues of whether new and material 
evidence had been received to reopen service connection for the 
residuals of a left foot injury and bilateral pes planus, it is 
noted that the duty to assist by arranging for a VA examination 
or obtaining a medical opinion does not attach until a previously 
denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The 
Veteran has not identified any evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will address 
the claims.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during a Veteran's 
active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a condition 
noted during service is not shown to be chronic, then generally, 
a showing of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 U.S.C.A § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim. 

Reopening Service Connection for Left Foot Injury

Service connection for the residuals of an injury of the left 
foot was previously denied by the RO in March 1999 and July 2006 
rating decisions.  In March 1999 the denial of service connection 
was on the basis that bilateral pes planus was the foot 
disability shown at service entrance; the STRs were negative for 
any treatment of a disability of the left foot; and there was not 
evidence of aggravation (permanent worsening) of preexisting left 
foot disability during service.  The July 2006 rating decision 
was on the basis that new and material evidence of in-service 
injury or aggravation of preexisting left foot disorder in 
service had not been received.  

Because the Veteran did not appeal these determinations, they 
became final.  See Evans v. Brown 9 Vet. App. 273 (1996) (holding 
that the last decision denial on any basis is to be finalized).  
In such cases, it must first be determined whether or not new and 
material evidence has been received such that the claim may now 
be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 
1 Vet. App. 140 (1991).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the last denial of reopening 
service connection for the residuals of an injury of the left 
foot in July 2006 included the STRs that showed the Veteran was 
noted to have pes planus of both feet at the time of entry into 
active duty and an injury of the left ankle, but no disability of 
the left foot during service.  On examination at separation from 
service, pes planus was again noted, but there was no mention of 
a left foot disability.  

Private and VA treatment records, including a June 1969 VA 
compensation examination, show that the feet were normal.  An 
August 1984 VA examination report shows that the Veteran had 
postoperative residuals of surgeries on the first and second toes 
of each feet, and a December 1997 VA podiatry examination showed 
marked deformity of the left foot, with a rigid mid-foot 
deformity.  In December 1997, the Veteran was reported to have 
had multiple surgeries on the left foot with reference to the 
first metatarsophalangeal joint and with reference to the second 
and third toes.  No evidence demonstrating injury in service, 
aggravation in service, or a relationship of current disability 
to service was received.  

Additional evidence received in connection with the Veteran's 
current appeal to reopen includes additional VA and private 
treatment records that continue to show that the Veteran has a 
left foot disability, but no evidence demonstrating that the 
Veteran sustained a left foot injury in service, or that 
preexisting pes planus was aggravated in service, or that the 
current left foot disability is related to service.  Such 
evidence, while new, is not material evidence upon which the 
claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The 
new evidence is not material because it does not tend to show 
that the Veteran sustained an injury of the left foot in service, 
that preexisting pes planus was aggravated in service, or that 
the current left foot disability is related to service.  For 
these reasons, the Board finds that new and material evidence has 
not been received, and the claim to reopen service connection for 
left foot injury must be denied.  

Reopening Service Connection for Pes Planus

Service connection for pes planus or reopening of service 
connection was denied by the RO in September 1984, June 1996, and 
July 2006 rating decisions of the RO that became final.  Evidence 
of record at the time of the July 2006 rating decision included 
the STRs that showed pes planus at entry into service in May 
1967, and at separation from service, but no significant 
complaints of pes planus during service, and no aggravation in 
service, that is, no increase in the severity of pes planus 
during service.  

Post-service treatment records showed normal feet on VA 
examination in June 1969, but X-ray studies in August 1984 showed 
severe flat foot deformity on the right and less severe flat foot 
deformity on the left.  Service connection was denied on the 
basis that the Veteran had pes planus at entry during service 
that did not increase in severity while the Veteran was on active 
duty and was, thus, not aggravated by service.  

Evidence received in connection with the Veteran's current appeal 
includes additional VA and private treatment records that 
continue to show that the Veteran has pes planus, but that does 
not indicate that the preexisting bilateral pes planus 
permanently increased in severity while the Veteran was on active 
duty.  As noted, such evidence is not new and material evidence 
upon which the claim may be reopened.  As no evidence that 
demonstrates that the Veteran's pes planus increased in severity 
while the Veteran was on active duty has been received, the claim 
to reopen is denied.  

Increased Rating for Lumbosacral Strain 

Service connection for lumbosacral strain was granted by the RO 
in an October 1969 rating decision that awarded a 10 percent 
rating.  The rating was increased to 20 percent by a January 1971 
rating decision.  The disability ratings were awarded under the 
provisions of Code 5295, under regulations in effect prior to 
changes, including renumbering of the Codes, in September 2003.  
Having been in effect for over 20 years, the 20 percent 
disability rating is protected.  38 C.F.R. § 3.951(b) (2009).  
The current claim for an increased rating for lumbosacral strain 
was received by VA in December 2006.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2009).  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that "staged" ratings are appropriate for an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Prior to September 2003, the rating criteria provided that 
lumbosacral strain with characteristic pain on motion warranted a 
10 percent rating.  With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing position, 
a 20 percent rating was warranted.  Severe lumbosacral strain, 
with listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion, warranted a 40 
percent rating.  38 C.F.R. § 4.71a, Code 5295 (2001).  

Currently, disabilities of the spine are rated under the General 
Rating Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 40 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. 
§ 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 
5242), in addition to consideration of rating under the General 
Rating Formula for Diseases and Injuries of the Spine, rating for 
degenerative arthritis under Diagnostic Code 5003 should also be 
considered.  38 C.F.R. § 4.71a.

As noted, the Veteran has been service connected for lumbosacral 
strain, rated 20 percent disabling.  It is significant to note 
that service connection is not in effect for the postoperative 
residuals of surgical procedures that were performed in November 
1974 and January 1986.  These procedures were performed to 
alleviate symptoms of herniated nucleus pulposus (HNP) of the 
lumbar spine which followed post-service, work-related injuries.  
Service connection for the residuals of a lumbar laminectomy was 
specifically denied by the RO in September 1975 and November 1976 
rating decisions with no appeal by the Veteran.  The Veteran has 
not requested that the claim be reopened, and those decisions 
have become final.  38 U.S.C.A. §§ 5108, 7105.  Therefore, any 
low back symptoms that are specifically attributed to the 
residuals of surgery for HNP residuals may not be considered in 
the evaluation of the Veteran's service-connected lumbosacral 
strain.  See 38 C.F.R. § 4.14 (2009) (both the use of 
manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided). 

An examination was conducted by VA in March 2007.  At that time, 
the examiner noted that the Veteran's claims folder and medical 
history indicated that the serious back problem had started 
(after service) in 1974 after an on-the-job lifting injury.  The 
Veteran herniated a disc at that time and that he underwent a 
laminectomy.  The Veteran reported that his back problems had 
been a continuous source of pain since that time, that he had had 
a total of four back surgeries, the last one being a lower lumbar 
fusion, and he now complained of chronic low back pain, with 
radiation into both lower extremities.  He reported he took 
hydrocodone with acetaminophen, which helped with the pain.  He 
reported he had a long history of polysubstance abuse and was in 
a program for this.  He reported he used a rolling walker to help 
his balance and was able to walk about 50 yards before his back 
and leg pain became fairly severe.  He reported he had not had 
any incapacitating flare-ups of back pain.  He reported he did 
have increased limitations with repetitive use.  He reported that 
he was independent in all activities of daily living and that he 
did not use a back brace.  On examination, there was tenderness 
to light touch over the lower lumbar spine.  There was a midline 
scar from L3 to S1, which was well-healed.  There was some deep 
tissue loss in the scar in the area of L3 to L4.  There was 
slight tenderness of both sacroiliac joints.  Waddell signs were 
all positive.  Active and passive range of motion was forward 
flexion to 20 degrees, extension to 0 degrees, left lateral 
flexion to 0 degree, right lateral flexion to 10 degrees, left 
rotation to 10 degrees, and right rotation to 10 degrees.  All of 
the motion was limited by back pain.  After repetitive motion, 
forward flexion was to only 10 degrees.  There was no weakness, 
fatigability, or incoordination.  The examiner opined that the 
Veteran's current back disability was unrelated to the service-
connected lumbar strain, and that the current condition was 
related to the herniated disc occurring in the (post-service) 
on-the-job injury.  The examiner diagnosed that the Veteran had a 
failed back syndrome, with considerable functional overlay.  

Private treatment records, dated through June 2009, include 
electromyogram (EMG) and nerve conduction velocity (NCV) and 
magnetic resonance imaging (MRI) studies that are consistent with 
post-surgical residuals of HNP.  When last examined, in June 
2009, the pertinent assessments were lumbar HNP, times three, and 
failed back syndrome.  

The Veteran's lumbosacral strain has been rated 20 percent for 
many years.  Although he has significant disability of his low 
back, this is not shown to be the result of his service-connected 
disability, but is related to non-service-connected HNP surgical 
residuals.  As such, although the Veteran meets the criteria for 
a rating in excess of 20 percent on the basis of limitation of 
motion, there is no basis upon which his lumbosacral strain 
rating may be increased.  See 38 C.F.R. § 4.14.  The limitation 
of motion is shown by medical opinion to be the result of the HNP 
residuals, for which service connection has been denied without 
appeal by the Veteran.  Under these circumstances, an increased 
rating in excess of 20 percent has not been demonstrated during 
the pendency of the entire appeal.  

Extraschedular Consideration

The Board has also considered whether referral for extraschedular 
consideration is indicated by the record.  The Board finds that 
the Veteran's symptoms and impairment due to the low back 
disability are encompassed by the rating assigned.  Specifically, 
the Veteran's major symptoms/functional impairments of lumbar 
strain, and limitation of motion, including due to tenderness and 
back pain, are 


expressly encompassed by the rating criteria.  See Code 5237; 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Therefore, the schedular criteria are adequate 
for rating purposes.  Accordingly, referral for extraschedular 
consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. 
Peake, 22 Vet. App. 111 (2008).  


ORDER

New and material evidence not having been received, reopening of 
service connection for the residuals of a left foot injury is 
denied.  

New and material evidence not having been received, reopening of 
service connection for bilateral pes planus is denied.  

An increased rating in excess of 20 percent for lumbosacral 
strain is denied.  


REMAND

The Veteran is also seeking service connection for nerve damage 
of each of his lower extremities, including as secondary to his 
service-connected lumbosacral strain.  Review of the record shows 
that there is some question regarding the etiology of his lower 
extremity neuropathy.  In this regard, it is noted that on 
examination by VA in March 2007, the examiner noted the lower 
extremity neuropathy, but did not specifically opine that the 
neuropathy was the result of non-service connected back surgery 
residuals or service-connected lumbosacral strain.  The precise 
statement was that the Veteran had nerve damage due to repetitive 
surgeries and postoperative scar tissue, but the examiner was not 
specific as to the nature of the nerve damage.  The Board may not 
speculate that the nerve damage to which the examiner referred is 
the lower extremity neuropathy.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  In addition, statements dated in October 2007 and 
April 2009 have been received from private physicians, who 
include a diagnosis of lumbosacral strain with bilateral 
radiculopathy.  The physicians did not specify the rationale upon 
which this diagnosis was made.  Where there is a wide diversity 
of medical opinion, an additional examination should be 
performed.  Cousino v. Derwinski, 1 Vet. App. 536 (1991).  

Accordingly, the issue of service connection for nerve damage of 
the lower extremities (including as secondary to service-
connected lumbosacral strain) is REMANDED for the following 
action:

1.  The RO/AMC should arrange for the Veteran to 
undergo a medical examination to ascertain the 
current nature and extent of his lower extremity 
neuropathy.  The examiner should be requested to 
render an opinion regarding whether it is at 
least as likely as not (probability 50 percent 
of more) that any lower extremity neuropathy is 
related to service-connected lumbosacral strain 
or due to non-service-connected postsurgical 
residuals of HNP.  The relevant documents in the 
claims folder should be made available for 
review in connection with this examination.  The 
examiner should provide a rationale for all 
conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate 
the issue of service connection for nerve damage 
of the lower extremities.  If the determination 
remains unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
Veteran and his representative should be given 
an opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is 
advised to appear and participate in any scheduled VA 
examination, as failure to do so may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


